774 So. 2d 941 (2001)
Gary ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-3384.
District Court of Appeal of Florida, Second District.
January 5, 2001.
*942 PER CURIAM.
Gary Adams appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the circuit court's order without discussion. However, in his initial brief Adams raised additional arguments that his sentence was illegal which were not raised before the circuit court in his motion. This court cannot address claims raised for the first time on appeal. Therefore, this affirmance is without prejudice to Adams' ability, if any, to raise these additional arguments by way of motion in the circuit court.
Affirmed.
ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., concur.